DETAILED ACTION
This Office Action is responsive to the reply filed on March 17th 2022. Claims 1-11, 13-15, 17-18, 21-23 are pending. Allowable subject matter has been indicated at page 10. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant has not pointed out where the new claim is supported, nor does there appear to be a written description of the claim limitation “wherein the nozzle orifice is located outside of the air tube” whilst “the fuel nozzle projecting into the air passage” as claimed in Claim 13.  


Prior Art Relied Upon
This action references the following issued US Patents and/or Patent Application Publications:
US PATENT or PUBLICATION NUMBER
HEREINAFTER
2020/0362724
“BINEK”
4,967,562
“SHEKLETON ‘562”
5,140,807
“SHEKLETON ‘807”
5,277,022
“SHEKLETON ‘022”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8-9, 11, 13-15, 17-18, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over BINEK in view of SHEKLETON ‘562.  

Re Claim 1, BINEK teaches an apparatus for a turbine engine (Figs. 2, 3C, ¶¶0043-0046), comprising: a fuel vaporizer 56; and a monolithic body 40 forming the combustor and including a fuel nozzle [52, 53, 54] configured to direct at least some of the fuel against the fuel vaporizer. BINEK fails to teach a splash plate (¶¶0045-0046). 
SHEKLETON ‘562 teaches a body 46 including a splash plate 74 and a fuel nozzle 60, 62, 64 the splash plate including a splash plate surface 76; the fuel nozzle including a nozzle orifice [72 or exit orifice thereof], the fuel nozzle configured to direct fuel out of the nozzle orifice to impinge against the splash plate surface (4:9-56), the splash plate configured to direct at least some of the fuel within atomizer 50 (see arrows Fig. 2, 4:21-32), and a width of the splash plate surface greater than a width of the nozzle orifice (Fig. 3).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of BINEK such that the monolithic body includes an additively manufactured fuel nozzle and splash plate, the fuel nozzle and splash plate arrangement as taught by SHEKLETON ‘562, the splash plate including a splash plate surface; the fuel nozzle including a nozzle orifice, the fuel nozzle configured to direct fuel out of the nozzle orifice to impinge against the splash plate surface, the splash plate configured to direct at least some of the fuel against the fuel vaporizer, and a width of the splash plate surface greater than a width of the nozzle orifice, in order to provide affordable and proper atomization at multiple altitudes without being prone to fuel nozzle plugging (SHEKLETON ‘562; 4:21-64). Moreover, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the body such that the monolithic body of the combustor includes the fuel nozzle and the splash plate including the splash plate surface, to reduce part count and/or manufacturing time of the apparatus (BINEK ¶¶0036, 0043, 0049-0051). 
Re Claim 2, BINEK in view of SHEKLETON ‘562 teaches the apparatus of claim 1, wherein as modified above the fuel nozzle is configured to direct the fuel out of the nozzle orifice as a fuel jet; and the splash plate is configured to redirect the fuel jet into a radiant pattern of fuel (SHEKLETON ‘562 Figs. 2-3, 4:9-56).  
Re Claim 3, BINEK in view of SHEKLETON ‘562 teaches the apparatus of claim 1, wherein as modified above the splash plate is spaced from and overlaps the nozzle orifice (SHEKLETON ‘562 Figure 3).  
Re Claim 4, BINEK in view of SHEKLETON ‘562 teaches apparatus of claim 1, wherein as modified above the splash plate surface comprises a planar splash plate surface (SHEKLETON ‘562 4:9-56).  
Re Claim 5, BINEK in view of SHEKLETON ‘562 teaches apparatus of claim 1, wherein as modified above the fuel nozzle is configured to direct the fuel out of the nozzle orifice along a trajectory to impinge against the splash plate surface; and the splash plate surface is angularly offset from the trajectory by an acute angle (SHEKLETON ‘562 4:9-20).  
Re Claim 8, BINEK in view of SHEKLETON ‘562 teaches apparatus of claim 1, wherein as modified above the apparatus further comprises a support member 80 connecting and extending between the splash plate and the fuel nozzle (SHEKLETON ‘562 4:9-20). 
Re Claim 9, BINEK in view of SHEKLETON ‘562 teaches the apparatus of claim 8 as discussed above, but as discussed so far fails to teach wherein the fuel nozzle projects into a flow passage; and the support member is upstream of the nozzle orifice relative to a fluid flow within the flow passage.  
	BINEK further teaches a flow passage 81. SHEKLETON further teaches wherein the support member is upstream of the nozzle orifice relative to a fluid flow (right hand side flow 86 in Figure 3) within a flow passage 52. It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus such that the fuel nozzle projects into a flow passage; and the support member is upstream of the nozzle orifice relative to a fluid flow within the flow passage, for the reasons discussed above in Claim 1. 
Re Claim 11, BINEK in view of SHEKLETON ‘562 teaches the apparatus of claim 1, wherein as modified the fuel nozzle includes a nozzle tube [60, 72] that has and extends along a longitudinal centerline; and the nozzle orifice [exit orifice of 72] is coaxial with the longitudinal centerline (SHEKLETON ‘562 Fig. 3, 3:67 to 4:20).  
Re Claim 13, BINEK teaches an apparatus for a turbine engine 10, comprising: an air tube 56 including an air passage 312; and  a monolithic body 40 forming the combustor and including a fuel nozzle [52, 53, 54], the fuel nozzle projecting into the air passage and including a nozzle orifice (Figs. 2-3C), the fuel nozzle configured to direct fuel out of the nozzle orifice within the air passage to direct at least some of the fuel against an inner sidewall surface of the air tube (side wall of diamond aperture 312) (Fig. 2, 3B, 3C ¶¶0045-0046). BINEK fails to teach a splash plate. 
SHEKLETON ‘562 teaches a fuel nozzle 46 and splash plate 74 including a splash plate surface 76, the fuel nozzle projecting into an air passage [50, 52] and including a nozzle orifice [72 or outlet orifice thereof], the fuel nozzle configured to direct fuel out of the nozzle orifice to impinge against the splash plate surface (4:9-56), and the nozzle orifice having an orifice width that is less than a surface width of the splash plate surface (Fig. 3); and the splash plate arranged within the air passage (Fig. 3) such that the splash plate is configured to direct at least some of the fuel (Fig. 3, 4:9-56). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of BINEK such that the monolithic body includes an additively manufactured fuel nozzle with a splash plate (as part of the body), the fuel nozzle and splash plate arrangement as taught by SHEKLETON ‘562, the splash plate including a splash plate surface, the fuel nozzle projecting into the air passage and including a nozzle orifice, the fuel nozzle configured to direct fuel out of the nozzle orifice to impinge against the splash plate surface, and the nozzle orifice having an orifice width that is less than a surface width of the splash plate surface; and the splash plate arranged within the air passage such that the splash plate is configured to direct at least some of the fuel against an inner sidewall surface of the air tube, in order to provide affordable and proper atomization at multiple altitudes without being prone to fuel nozzle plugging (SHEKLETON ‘562; 4:21-64). Moreover, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the body such that the monolithic body of the combustor includes the fuel nozzle and the splash plate including the splash plate surface, to reduce part count and/or manufacturing time of the apparatus (BINEK ¶¶0036, 0043, 0049-0051). 
Re Claim 14, BINEK in view of SHEKLETON ‘562 teaches the apparatus of claim 13. BINET further teaches a combustor wall 46 at least partially forming a combustion chamber 47; the air tube connected to the combustor wall and projecting into the combustion chamber (Fig. 2).  
Re Claim 15, BINEK teaches an apparatus for a turbine engine 10 (Figs. 2-3C), comprising: a structure 46 including a fluid passage [passage from plenum 81 to injector ports 56], the structure configured to direct an axial fluid flow through the fluid passage (¶0043); and a  monolithic body 40 including a turbine engine case 60, a fuel nozzle [52, 53, 54]; the turbine engine case spaced from the structure (Fig. 2. 3C); the fuel nozzle projecting out from the turbine engine case towards the structure (Figs. 2, 3C), the fuel nozzle including a nozzle orifice (Fig. 2, 3C); and the fuel nozzle configured to direct fuel out of the nozzle orifice to disperse the fuel into the axial fluid flow (within injector ports 56 (¶¶0043, 0045-0046).  BINEK fails to teach a splash plate (¶¶0045-0046). 
SHEKLETON ‘562 teaches a fuel nozzle 46, 60 and a splash plate 74, the fuel nozzle including a nozzle orifice [72 or outlet orifice thereof]; the splash plate arranged within a fluid passage [50, 52] and including a splash plate surface 76; and the fuel nozzle configured to direct fuel out of the nozzle orifice to impinge against the splash plate surface (4:9-56), and the splash plate configured to disperse the fuel that impinges against the splash plate surface into the axial fluid flow (4:9-56).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of BINEK such that the monolithic body includes an additively manufactured fuel nozzle with a splash plate (as part of the body), the fuel nozzle and splash plate arrangement as taught by SHEKLETON ‘562, the fuel nozzle including the nozzle orifice; the splash plate arranged within the fluid passage and including a splash plate surface; and the fuel nozzle configured to direct fuel out of the nozzle orifice to impinge against the splash plate surface, and the splash plate configured to disperse the fuel that impinges against the splash plate surface into the axial fluid flow., in order to provide affordable and proper atomization at multiple altitudes without being prone to fuel nozzle plugging (SHEKLETON ‘562; 4:21-64). Moreover, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the body such that the monolithic body of the combustor includes the fuel nozzle and the splash plate including the splash plate surface, to reduce part count and/or manufacturing time of the apparatus (BINEK ¶¶0036, 0043, 0049-0051). 
Re Claim 17, BINEK in view of SHEKLETON ‘562 teaches the apparatus of claim 15, wherein as modified the fuel nozzle is configured to direct the fuel out of the nozzle orifice along a trajectory to impinge against the splash plate surface; and the splash plate surface is angularly offset from the trajectory by an acute angle (SHEKLETON ‘562 4:9-56).  
Re Claim 18, BINEK in view of SHEKLETON ‘562 teaches the apparatus of claim 15. BINEK further teaches wherein the axial fluid flow comprises a non-swirled fluid flow (¶0043). 
Re Claim 21, BINEK in view of SHEKLETON ‘562 teaches the apparatus of claim 1. BINEK wherein the monolithic body further includes a turbine engine case 60; and the fuel nozzle projects out from the turbine engine case towards the fuel vaporizer (FIGS. 2, 3C).  
Re Claim 22, BINEK in view of SHEKLETON ‘562 teaches the apparatus of claim 13. BINET further teaches the monolithic body further includes a turbine engine case 60 and the fuel nozzle projects out from the turbine engine case towards the air tube (Fig. 2).  
Re Claim 23, BINEK in view of SHEKLETON ‘562 teaches the apparatus of claim 13, wherein the nozzle orifice is located outside of the air tube (BINET Fig. 2, SHEKLETON ‘562 Fig. 3). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over BINEK in view of SHEKLETON ‘562 as applied above, further in view of SHEKLETON ‘022.  
Re Claim 6, BINEK in view of SHEKLETON ‘562 teaches the apparatus of claim 5, but fails to expressly teach wherein the acute angle is between sixty degrees and eighty degrees.  
	SHEKLETON ‘022 teaches providing an analogous body within an airblast tube, the acute angle being provided between the value shown in Figure 9 (about 45 degrees) and nearly ninety degrees (9:37 to 10:5). The value of the acute angle was recognized as a result effective variable understood to achieve fuel spray direction and efficient fuel and air mixing (SHEKLETON ‘022 9:61 to 10:5, 7:27-41). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the body within an air blast tube and wherein the acute angle is between sixty degrees and eighty degrees, in order to direct the fuel in compressed air to produce an efficient mixture and since it has been held that the optimization of result effective variables by routine experimentation was an obvious extension of prior art teachings. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See MPEP 2144.05 II.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over BINEK in view of SHEKLETON ‘562 as applied above, further in view of SHEKLETON ‘807.  
Re Claim 7, BINEK in view of SHEKLETON ‘562 teaches the apparatus of claim 5, but fails to expressly teach wherein the acute angle is between thirty-five degrees and fifty-five degrees.  
SHEKLETON ‘807 teaches providing an analogous body within an airblast tube, the acute angle being provided between thirty-five degrees and fifty-five degrees (3:39-51). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the acute angle is between thirty-five degrees and fifty-five degrees, to enhance atomization by attempting to move the spray across the air stream (SHEKLETON ‘807 4:5-15).  
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s amendment overcame the previous rejections but necessitated the new grounds of rejection set forth above. 
Applicant’s arguments with respect to the prior art rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON H DUGER whose telephone number is (313) 446-6536. The examiner can normally be reached on 8:30a to 4:30p Monday through Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EHUD GARTENBERG can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JASON H DUGER
PRIMARY EXAMINER, ART UNIT 3741
PHONE (313) 446 6536
FAX 	  (571) 270 9083


DATE 
October 3, 2022
                                                                                                                                                                                                   

/JASON H DUGER/Primary Examiner, Art Unit 3741